DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 12/760,004, 14/659,971, 15/287,116, 15/292,705, 15/614,566, 16/018,050, and 16/390,631 (as well as potentially other similar applications).  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,701,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are worded in a way that slightly broadens them and/or attempts to slightly differ them from the corresponding claims of the patent.
Claims 1-39 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,972,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are worded in a way that slightly broadens them and/or attempts to slightly differ them from the corresponding claims of the patent.
Claims 1, 2, 6-12, 14, 15, 19-25, 27, 28, and 32-38 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-12, 14-18, 20-23, 25-29, and 31-33 of U.S. Patent No. 10,972,764 in view of Schrempp et al., US 2004/0163106.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current applications claims are worded in a way that slightly broadens them and/or attempts to slightly differ them from the corresponding claims of the patent.  
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose detecting a match, an indication of a match, and a server.  
However, in a related art, Schrempp does disclose detecting a match (device can detect is match occurs between the generated fingerprint(s) and the local data based of known works fingerprint(s); Fig. 3, element 325, and page 3, paragraphs 38-39), an indication of a match (report sent which is indication of match; page 3, paragraph 39, and page 4, paragraph 42), and a server (with server(s); page 1, paragraph 9, and page 2, paragraph 15).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the Patent and Schrempp to arrive at the claimed subject matter, in order to provide an improved system and method for identifying a work in a transferred file or data stream from the media content of the file (Schrempp; page 1, paragraph 8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schrempp et al., US 2004/0163106 in view of Konig et al., US 2004/0194130.

Regarding claim 1, Schrempp discloses a method for use in connection with a client device that is configured to present media content sequences (works, including audio/video renderings; page 1, paragraph 5), the method comprising: 
receiving, by the client device, one or more reference fingerprints, wherein the one or more reference fingerprints is associated with data (local device can receive and populate database with fingerprints for known works, i.e. reference fingerprints; page 3, paragraph 38, and page 4, paragraph 47); 
receiving, by the client device, one or more media content sequences (device receives and reads media work; Fig. 3, elements 305/310, and page 3, paragraphs 35-36); 
generating, by the client device, one or more fingerprints of the received one or more media content sequences (device then generates fingerprint(s); Fig. 3, element 320, and page 3, paragraph 37); 
detecting a match between (i) the received one or more reference fingerprints and (ii) the generated one or more fingerprints (device can detect if match occurs between the generated fingerprint(s) and the local database of known works fingerprint(s); Fig. 3, element 325, and page 3, paragraphs 38-39); and 
responsive to detecting the match, sending, by the client device, to one or more server devices, a message that comprises the data (if match occurs, report/message can be generated with the data, wherein the report can then be sent to another system element such as a owners/interested parties/agents, etc.; Fig. 3, elements 332/334, and page 3, paragraph 39, and page 4, paragraph 42, and including server(s); page 1, paragraph 9, and page 2, paragraph 15).  
Schrempp does not explicitly disclose channel data for/associated with a particular channel.  
In a related art, Konig does disclose channel data for/associated with a particular channel (system can utilize information related to a particular channel; page 9, paragraph 120).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Schrempp and Konig by allowing specific information related to a channel to be included with the information already present in Schrempp in order to provide an improved system and method for detecting segments such as advertisements in a video signal and replacing the detected segments with replacement portions such as targeted advertisements (Konig; page 1, paragraph 3).

Regarding claim 2, Schrempp in view of Konig discloses the client device is a television and the media content sequences are video content sequences (Konig; with television; page 4, paragraph 62, and page 7, paragraph 104, and Fig. 7, and segments in video programming; page 1, paragraph 11, and Schrempp; works, including audio/video renderings; page 1, paragraph 5).

Regarding claim 3, Schrempp in view of Konig discloses the channel data comprises data identifying the particular channel (Konig; data for the relevant channel, i.e. identifying the channel; page 9, paragraph 120, and page 11, paragraph 148).

Regarding claim 4, Schrempp in view of Konig discloses the channel data comprises a timestamp of the particular channel (Schrempp; can include timing information; page 3, paragraph 39, and Konig; including timing/timestamp information; page 9, paragraph 120, and page 11, paragraph 148).

Regarding claim 5, Schrempp in view of Konig discloses the message further comprises a request for a replacement media content sequence (Schrempp; request; page 4, paragraph 50, and page 5, paragraph 54, and Konig; for replacement of ads; page 5, paragraph 79).

Regarding claim 6, Schrempp in view of Konig discloses receiving, by the client device, the replacement media content sequence, wherein the replacement media content sequence is sent to the client device by the one or more server devices responsive to the one or more server devices detecting a match between (i) the generated one or more fingerprints and (ii) one or more reference fingerprints stored in association with the one or more server devices (Schrempp; server can find match between reference to known works and received fingerprints from client; page 4, paragraphs 40 and 49, and Konig; with fingerprints and content replacement; page 5, paragraph 79, and page 8, paragraphs 114 and 116), and wherein the replacement media content sequence is selected by the one or more server devices based on the channel data (Konig; channel data used for ad replacement/substitution; page 5, paragraphs 70 and 72, and again with various channel related data; page 9, paragraph 120, and page 11, paragraph 148, and pages 11-12, paragraph 157); and 
performing an action that facilitates presenting the replacement media content sequence in place of at least a portion of the received one or more media content sequences (Konig; presenting replacement/substitute ads; page 5, paragraph 79).

Regarding claim 7, Schrempp in view of Konig discloses the request for the replacement media content sequence comprises the one or more fingerprints generated by the client device (Schrempp; request including fingerprint(s); page 4, paragraph 50, and page 5, paragraph 54, and Konig; for replacement of ads; page 5, paragraph 79, and with fingerprinting; page 8, paragraphs 114 and 116).

Regarding claim 8, Schrempp in view of Konig discloses the request for the replacement media content sequence comprises an indication that the client device detected the match (Konig; if a match is found, trigger signal is generated, i.e. indication of match; page 9, paragraph 120; Schrempp; report sent which is indication of match; page 3, paragraph 39, and page 4, paragraph 42).

Regarding claim 9, Schrempp in view of Konig discloses the at least a portion of the received one or more media content sequences is an original commercial and the replacement media content sequence is a replacement commercial (Konig; original and replacement commercials; Fig. 3, and page 4, paragraph 58).

Regarding claim 10, Schrempp in view of Konig discloses the operation of receiving the one or more reference fingerprints occurs before the operation of generating the one or more fingerprints (Schrempp; local device can receive and populate database with fingerprints for known works, i.e. reference fingerprints, and wherein before other fingerprints are generated so that comparisons can be performed after local fingerprints are generated; page 3, paragraph 38, and page 4, paragraph 47, and Konig; local fingerprint database which is periodically/instantaneously updated, i.e. before other fingerprinting operations; page 7, paragraph 95).

Regarding claim 11, Schrempp in view of Konig discloses storing, by the client device, in a local storage of the client device, the received one or more reference fingerprints (Schrempp; local database with the fingerprints for known works, i.e. reference fingerprints; page 3, paragraph 38, and page 4, paragraph 47, and Konig; local fingerprint database; page 7, paragraph 95).

Regarding claim 12, Schrempp in view of Konig discloses before generating the one or more fingerprints, generating an additional one or more fingerprints of the received one or more media content sequences (Konig; system can generate multiple(s) of fingerprints at various times, i.e. such as before; page 8, paragraph 114); and 
before detecting the match between (i) the received one or more reference fingerprints and (ii) the generated one or more fingerprints, detecting a match between (i) the received one or more reference fingerprints and (ii) the generated additional one or more fingerprints (Konig; comparison with the various generated fingerprint(s); page 8, paragraph 116, and Schrempp; fingerprints compared for matching; page 3, paragraph 38).

Regarding claim 13, Schrempp in view of Konig discloses the message comprises an indication that the client device changed from being tuned to a former channel to being tuned to the particular channel (Konig; can indicate a change of channels; page 12, paragraph 166).

Claims 14 and 27, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claims 15 and 28, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claims 16 and 29, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claims 17 and 30, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claims 18 and 31, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claims 19 and 32, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claims 20 and 33, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claims 21 and 34, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claims 22 and 35, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claims 23 and 36, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.
Claims 24 and 37, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 11.
Claims 25 and 38, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 12.
Claims 26 and 39, which disclose a device and non-transitory computer-readable storage medium, are analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424